Citation Nr: 0601956	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  04-15 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  What evaluation is warranted for generalized anxiety 
disorder with post traumatic stress disorder (PTSD) features 
from November 27, 2002?

2.  What evaluation is warranted for hearing loss of the 
right ear from November 27, 2002?

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which granted service connection 
for generalized anxiety disorder with PTSD features and 
assigning a 10 percent evaluation effective November 27, 
2002; granted service connection for hearing loss of the 
right ear and assigning a noncompensable evaluation effective 
November 27, 2002; and denied service connection for 
tinnitus.


FINDINGS OF FACT

1.  Since November 27, 2002, the veteran's generalized 
anxiety disorder with PTSD features has been manifested by no 
greater than occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress.

2.  Since November 27, 2002, the veteran's right ear hearing 
loss has been manifested by no greater than level I hearing 
loss in the right ear.

3.  The veteran does not have tinnitus.


CONCLUSIONS OF LAW

1.  Since November 27, 2002, the criteria for a rating in 
excess of 10 percent for a generalized anxiety disorder with 
PTSD features have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9400, 9411 
(2005).

2.  Since November 27, 2002, a compensable evaluation has not 
been warranted for a right ear hearing loss.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.85-4.87, 
Diagnostic Code 6100 (2005).

3.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in June 2003 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  VAOPGCPREC 
08-03; 69 Fed.Reg. 25180 (2004).  Finally, the Board finds 
that VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  

To the extent that the lack of any necessary notice, or any 
other omission, constitutes a failure to fulfill any duty to 
notify and/or assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  VA's 
duties to notify and assist have been adequately fulfilled.

II.  Increased initial ratings

With respect to these claims the Board is not concerned with 
service connection, as that has already been established.  
Rather, it is the level of disability that is of concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Still, each 
disability must be viewed in relation to its history, so 
examination reports and treatment records dating back at 
least to the date of the claim are considered.  38 C.F.R. § 
4.1.  The history of disability is even more important where, 
as here, the veteran disagrees with the initial evaluation 
assigned upon the grant of service connection.  In such a 
case, separate ratings can be assigned for separate periods 
of time, based on the levels of disability manifested during 
each separate period of time, from the effective date of 
service connection. See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

A.  Generalized anxiety disorder with PTSD features

Background

In a September 2003 rating decision service connection was 
granted for a generalized anxiety disorder with PTSD features 
under 38 C.F.R. § 4.130, Diagnostic Codes 9400 and 9411, and 
a 10 percent evaluation was assigned effective November 27, 
2002.  That rating has remained in effect since.

At his July 2003 VA examination, the veteran reported that he 
had not had any therapy or other treatment for psychiatric 
issues.  He stated that he had "bags of friends," as well 
as a female companion.  He went dancing with her, and visited 
his friends on the Cape.  On a typical day he got up early, 
puttered around the house, fixed things, broke things, and 
cooked for himself.  The veteran acknowledged that he tended 
to worry excessively and worked to interrupt it.  He was 
aware that he tended to be "a bit" keyed up and on edge.  
He reported muscle tension and sleep disturbance.  In 
addition, it was noted that he had some features of PTSD, 
exacerbated by the war in Iraq.  Physiological reactivity in 
response to reminders of war; a sense of foreshortened 
future; difficulty staying asleep; and an exaggerated startle 
response were present.  The veteran recalled that he was more 
excitable during his first year back from Korea, and that it 
took him a while to "settle down."  His sleep was more 
disturbed back then, and he felt more agitated.  The examiner 
noted that the veteran did not currently meet the full 
criteria for PTSD, because although he met the criterion B 
and D requirements, he endorsed only one criterion C item.  
He denied depression, mood swings, and panic attacks.

The veteran arrived early for the examination, accompanied by 
an older friend who helped him.  He was very pleasant and 
cooperative with the interview.  He talked readily about 
Korea, although he recalled that when he returned, people did 
not want to hear about it.  He spoke positively of his 
friendships and his female companion, and described an active 
life.  He showed emotion about the war in Iraq, and 
acknowledged having been reactive to it, having difficulty 
drawing himself away from it.  He stated that he worried at 
that time, and found himself tenser.

The veteran was oriented times three and showed average to 
above average intelligence.  He was not psychologically 
minded.  His insight was fair, and his judgment was good.  
His mood was euthymic and did not show any signs of 
psychosis, or risk to self or others.  His cognitive ability 
appeared to be intact.  He acknowledged some fatigue 
associated with aging, but was still quite active.  

The diagnosis was generalized anxiety disorder with features 
of PTSD (criteria B and D met at mild level).  The veteran 
was assessed a Global Assessment of Functioning (GAF) of 68.  

The examiner summarized that the veteran was a Korean combat 
veteran had generalized anxiety disorder and mild features of 
subclinical PTSD that were more serious during his early 
post-Korea years.  He maintained basic labor work at a bread 
company for his career, and retired at the age of 62 because 
it was stressful and difficult to keep up.  While the veteran 
was basically a well-adjusted person, he tended to worry more 
than he would have had he not been in combat, his sleep was 
disturbed, and he was activated by war related material (more 
tension and worry).  It was also likely that his level of 
work achievement was compromised by his war experience.

Criteria

The veteran's service-connected generalized anxiety disorder 
with PTSD features has been rated as 10 percent disabling 
under 38 C.F.R. § 4.132, Diagnostic Code 9400 from November 
27, 2002.

Under Diagnostic Code 9400, a 10 percent evaluation is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

Analysis

After review of all the evidence of record, it is concluded 
that a disability rating in excess of 10 percent since 
November 27, 2002 for the veteran's generalized anxiety with 
PTSD features is not warranted.  The relevant medical 
evidence reveals that the veteran's GAF score has been 
assessed as 68.  The Global Assessment of Functioning (GAF) 
Scale reflects the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, , 32 (4th ed. 1994) 
(DSM- IV); 38 C.F.R. §§ 4.125(a), 4.130 (2005).  The United 
States Court of Appeals for Veterans Claims (Court), in 
Carpenter v. Brown, 8 Vet. App. 240 (1995), recognized the 
importance of the GAF score and the interpretations of the 
score.  GAF scores ranging from 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.

At his July 2003 VA examination, the veteran was oriented 
times three, had fair insight, his judgment was good, and 
mood was euthymic.  He did not show any signs of psychosis or 
risk to self or others.  His cognitive ability appeared to be 
intact.  He acknowledged some fatigue associated with aging, 
but was still active.

The veteran's symptoms reflect, at most, mild social and 
industrial impairment. While the veteran reported symptoms of 
tension, worry, and sleep disturbance, he has also reported 
activities which demonstrate the maintenance of significant 
relationships with others and involvement with meaningful 
activities and interests. Thus, while the veteran reports 
current and past periodic difficulties, these difficulties do 
not and have not been productive of more than a slightly 
decreased social and/or industrial efficiency.  The Board 
also notes that the examiner has found mild symptoms that 
have been determined to correspond to GAF scores of 68.

The medical evidence does not show symptoms associated with 
the next highest (30 percent) rating.  That is, the veteran 
does not show such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

While the record shows symptoms consistent with mild or 
transient occupational and social impairment which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, the record does 
not reveal psychiatric symptomatology indicative of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks to warrant a 30 percent 
evaluation.  Therefore, the claim of entitlement to an 
evaluation in excess of 10 percent for generalized anxiety 
disorder with PTSD features is since November 27, 2002 is 
denied.

B.  Right ear hearing loss

Background

In a September 2003 rating decision service connection was 
granted for a right ear hearing loss.  A noncompensable 
rating was assigned under 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 effective November 27, 2002.  That rating has 
remained in effect since.

At his July 2003 VA examination, the veteran reported "a 
little difficulty" hearing in both ears.  He stated that he 
served in the Combat Engineers for two years in Korea and 
reported noise exposure to gunfire and explosions.  He also 
reported occupational noise exposure after service to 
machinery noise (bread factory) for 30 years with the use of 
hearing protection.  The veteran denied the presence of 
tinnitus.

The audiological evaluation showed pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
25
40
25

The average loss was 25 decibels.

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.

Tympanometry revealed normal middle ear function bilaterally.  
The diagnosis was mild sensorineural hearing loss at 3000Hz 
on the right.

Criteria

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  In evaluating service-
connected hearing impairment, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Audiological examinations are conducted using controlled 
speech discrimination tests together with the results of the 
pure tone audiometry test.  The horizontal lines in Table VI 
in 38 C.F.R. § 4.87 represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numerical designation of impaired 
efficiency (levels I through XI) is determined for each ear 
by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.

The percentage evaluation is found from Table VII in 38 
C.F.R. § 4.87 by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6100.  See 38 C.F.R. § 4.85(b) Diagnostic 
Codes 6100-6110 (2005).

In situations where service connection is in effect for only 
one ear, as in this case, and the appellant does not have 
total deafness in both ears, as in this case, the hearing 
acuity of the nonservice-connected ear is considered to be 
normal.  38 C.F.R. § 4.85(f).

Analysis

Service connection is in effect for only the right ear.  The 
July 2003 VA audiology examination showed an average 25 
decibel right ear hearing loss, and a speech discrimination 
score of 100 percent.  From Table VI of 38 C.F.R. § 4.85, 
Roman Numeral I is derived for the right ear.  As the non-
service-connected ear is also assigned a Roman Numeral 
designation of I, 38 C.F.R. § 4.85(f), this equates to a 
noncompensable evaluation under 38 C.F.R. § 4.85.  
Accordingly, as the preponderance of the evidence is against 
the claim, the claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



III.  Service connection for tinnitus

Background

The veteran's separation examination dated in November 1952 
showed normal clinical evaluation of the ears.  There were no 
complaints, treatment, or diagnosis of tinnitus.

At his July 2003 VA examination, the denied the presence of 
tinnitus.

Despite the appellant's claim to the contrary, there is no 
competent medical evidence of record that he currently has 
tinnitus.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Analysis

The above findings disclose no medical evidence that the 
veteran suffers from tinnitus.  Indeed, at his July 2003 VA 
examination, the veteran denied the presence of tinnitus.

In the absence of competent evidence of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. 
App. 141, 143- 44 (1992).  In Brammer, the Court stated that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability."  Brammer, 3 Vet. App. at 225.  
Where the proof is insufficient to establish a present 
disability there could be no valid claim for service 
connection.  Id.

As is noted above, although the veteran has claimed 
entitlement to service connection for tinnitus, he has denied 
the presence of tinnitus during a VA audiological examination 
and there is no medical evidence of record, which establishes 
that the appellant currently has this disability.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present.  In the absence 
of a current disability, as defined by governing law, the 
claim must be denied.


ORDER

A schedular rating in excess of 10 percent for generalized 
anxiety disorder with PTSD features from November 27, 2002, 
is not warranted.

A compensable rating for right ear hearing loss from November 
27, 2002, is not warranted.

Entitlement to service connection for tinnitus is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


